Citation Nr: 0632154	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  00-13 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than December 8, 
1997 for entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition, 
to include as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. T. Snyder
INTRODUCTION

The veteran had active service from February 1968 to October 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for PTSD, effective December 8, 1997.

In an April 1994 rating decision the RO denied a claim of 
entitlement to service connection for skin condition due to 
Agent Orange exposure.  The veteran also perfected an appeal 
of this issue.  As discussed below, the Board finds that this 
appeal remains pending.

The veteran appeared before a hearing officer at the RO in 
March 1995, a transcript of that hearing is associated with 
the claims file.

A June 1999 rating decision granted service connection for 
residuals of shrapnel fragment wounds of both legs.  Thus, 
that issue is no longer before the Board and will not be 
discussed in the decision below.

The veteran indicated on his June 2000 substantive appeal 
that he desired a video teleconference hearing on the earlier 
effective date issue.  In a May 2001 statement, he withdrew 
his request for a hearing.  See 38 C.F.R. § 20.702 (2006).

In a decision dated in August 2001, the Board denied the 
veteran's appeal of the earlier effective date issue; and he 
appealed the decision to the United States Court of Appeals 
For Veterans Claims (Court).  In December 2002, the veteran, 
through his attorney, and the Secretary of Veterans Affairs, 
submitted a Joint Motion for Remand (Motion).  In an Order 
dated in January 2003, the Court granted the Motion, vacated 
the August 2001 Board decision, and remanded the case to the 
Board for further appellate review consistent with the 
Motion.

In October 2003, pursuant to the Court remand, the Board 
remanded the case to the RO for compliance with the notice 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5103(a) (West 2002).  The RO completed 
the additional development to the extent possible and 
returned the case to the Board for further appellate review.

The issue of entitlement to service connection for a skin 
condition, to include as secondary to exposure to Agent 
Orange, is discussed in the remand part of the document below 
and is REMANDED to the RO via the Appeals Management Center 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  A July 1991 rating decision denied the claim to reopen 
the claim for entitlement to service connection for PTSD, 
which became final in the absence of an appeal.

3.  The next application to reopen a previously denied claim 
for entitlement to service connection for PTSD was received 
by the RO on January 18, 1994.  An April 1994 rating decision 
denied the claim, and an appeal was perfected.

4.  The January 1997 "withdrawal" of the veteran's 
perfected appeal of the April 1994 rating decision did not 
comply with the then applicable regulatory requirements.

5.  The competent evidence does not demonstrate PTSD prior to 
June 1999.


CONCLUSION OF LAW

Entitlement to an effective date prior to December 8, 1997, 
for the award of service connection for PTSD is not shown.  
38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.1(p), 3.304(f), 3.400, (2006), § 20.204 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2006), and codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006), requires VA to provide certain notice and assistance 
to claimants.


Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Although the veteran's claim was received 
several years prior to the enactment of the VCAA, the VCAA is 
applicable to his claim, as it was pending before VA on the 
effective date of the Act.  See 66 Fed. Reg. 45,629 (August 
29, 2001); VA O.G.C. Prec. Op. No. 7-2003 (November 19, 
2003).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini 
v. Principi, 18 Vet. App. 112, 119-20 (2004).  However, a 
deficiency in the timing of VCAA notice is generally not 
prejudicial to a claimant.  Overton v. Nicholson, No. 02-1814 
(U.S. Vet. App. September 22, 2006).

The veteran's claim was received prior to the enactment of 
the VCAA, which rendered strict compliance with the VCAA 
impossible.  Pelegrini, 18 Vet. App. At 120; see also 
Mayfield, 444 F.3d at 1333.  The Board notes that a timing-
of-notice defect is fully curable by a remand for that 
purpose followed by readjudication of the claim.  See id., at 
1333-34; Pelegrini, 18 Vet. App. at 122.  Further, the 
veteran's claim was readjudicated, following notice, under 
VCAA standards while the case was on remand.    

In this case, pursuant to the Court and Board remands 
referenced above, the RO issued an April 2004 letter, which 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate entitlement to an earlier 
effective date, what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for him to advise VA of and 
to submit any further evidence that was relevant to the 
claim.  

A March 2006 letter informed the veteran how disability 
evaluations and effective dates are assigned and the type 
evidence which impacts those determinations.

The claim was not readjudicated after the March 2006 notice, 
but because the claim is being denied, a rating is not being 
set.  Hence the absence of notice on that element is not 
prejudicial to the veteran.

Further, the Dingess Court has held that once a claim for 
service connection is granted, the claim is substantiated and 
the filing of a notice of disagreement on the effective date 
issue triggers no further VCAA notice requirements.  Dingess, 
at 493.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, and transcripts of the 
hearings held prior to the Board's 2001 decision.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, as reflected by the 
Veteran's October 2005 written statement to that effect.  
Further, there is no additional notice that should be 
provided.  The veteran is represented by an attorney, and the 
claims file reflects no objection related to the adequacy of 
the notice provided.  There has been a complete review of all 
the evidence without prejudice to the veteran.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The veteran's representative has pointed out that the veteran 
perfected an appeal as to the April 1994 decision denying 
service connection for PTSD, and argues that the appeal was 
not withdrawn and remained pending.  He concludes that the 
proper effective date for the grant of service connection 
should be set in accordance with the January 1994 claim that 
was denied in the April 1994 rating decision.

Finality of April 1994 rating decision.  The April 1994 
rating decision determined that new and material evidence to 
reopen the previously denied claim for PTSD was not received 
and denied the veteran's claim to reopen.  His timely notice 
of disagreement was received in June 1994.  A statement of 
the case was issued in September 1994, and the appeal was 
perfected by receipt of the veteran's Substantive Appeal in 
November 1994.  He requested a hearing before a Board Member 
(now Veterans Law Judge (VLJ) at the RO (Travel Board 
hearing), which was eventually scheduled for January 1997.  
It was at the hearing where the stage was set for this issue.

Prior to placing the veteran under oath and hearing his 
testimony, the VLJ noted on the record that, at a pre-
conference hearing:

[T]he veteran's representative indicated that the 
issues of entitlement to service connection for a 
skin disorder due to Agent Orange exposure and 
whether the evidence is new and material to reopen 
the claim for service connection for PTSD are being 
withdrawn at this point, is that correct, Mr. W. 
(the representative)?
Transcript, p. 2.  

The representative replied in the affirmative, but the VLJ 
did not elicit a verbal concurrence from the veteran, and he 
did not otherwise indicate a desire to withdraw the appeals.  
He was then placed under oath for his testimony. 

The veteran's attorney argues in his brief that, the 
combination of the veteran's combat status, his having only 
an eighth grade education, the informal pro-claimant 
environment and policy of the VA claims process, all tip the 
scales in the veteran's favor.  Further, the attorney argues, 
the facts and Court precedents support a finding that the 
veteran's appeal was not withdrawn in writing as required by 
the then applicable regulation.

At the time of the hearing, the applicable regulation 
provided that a substantive appeal could be withdrawn in 
writing at any time before the Board promulgated a decision.  
38 C.F.R. § 20.204(b) (1996).  (Emphasis added)  As to who 
could withdraw an appeal, however, the regulation stated: 
"Withdrawal may be by the appellant or his or her authorized 
representative, except that a representative may not withdraw 
either a Notice of Disagreement or Substantive Appeal filed 
by the veteran personally without the express written consent 
of the appellant."  38 C.F.R. § 20.204(c) (1996).  (Emphasis 
added)

Initially, the Board notes that the enabling statute only 
provides for the time period in which an appeal must be 
taken, and that a Notice of Disagreement and Substantive 
Appeal must be in writing.  It does not provide any specific 
procedure for withdrawing a Notice of Disagreement or 
Substantive Appeal.  See 38 U.S.C.A. §§ 7105(b)(2), (d)(3).

Secondly, the Board finds unpersuasive, the arguments of the 
veteran's attorney related to the Court's precedents, 
especially as to whether the "withdrawal" was in writing.  
Specifically, the Board finds that the dialogue between the 
veteran's representative and the Chairperson at the 1997 
hearing was in fact rendered "in writing."  In Tomlin v. 
Brown, 5 Vet. App. 355 (1993), the Court held that, where a 
Notice of Disagreement was made orally on the record at a 
formal hearing, it met the statutory requirement that it be 
"in writing" once the hearing was transcribed.  Tomlin, 5 
Vet. App. at 357-8.  The core holding that an oral submission 
related to a notice of disagreement at a formal hearing 
satisfies the "in writing" requirement once the hearing is 
transcribed, remains good law.  There is no reason to infer 
that an oral submission related to a substantive appeal would 
not also be considered as "in writing."  

The decisions cited by the veteran's attorney addressed the 
factual sufficiency of the withdrawal, rather than whether 
the withdrawal was in writing.  But that does not resolve the 
matter.  The party who purports to withdraw an appeal must be 
a proper party and must act with the appellant's expressed 
authority.

The Board notes that the veteran's June 1994 substantive 
appeal was signed and submitted by him.  His then 
representative did not transmit it under a cover letter.  
Thus, the veteran's Substantive Appeal was personally filed 
by him.  There is no ambiguity in the regulation.  Under 
these circumstances, there must be evidence of the veteran's 
express written consent to the withdrawal.  38 C.F.R. 
§ 20.204(c) (1996).

The Board must accord the words of the regulation there 
common and ordinary meaning.  The transcript of the 1997 
hearing references only the proffer of the representative.  
The VLJ specifically disengaged from what the veteran was 
apprised of in the pre-conference hearing to note that "the 
veteran's representative indicated . . . ."  Further, the 
Chairperson did not obtain a specific concurrence with the 
"withdrawal" from the veteran, which would have placed his 
expressed consent on the record, which would have been "in 
writing" had it been done.  Thus, while the "withdrawal" 
of the Substantive Appeal was "in writing," see Tomlin v. 
Brown, supra, the Board finds that it was not withdrawn with 
the veteran's express written consent.  Consequently, the 
Board finds that the 1994 claim and rating decision were 
never finalized and remained open.

Ironically, that finding does not advance the veteran's quest 
for an earlier effective date.  The preponderance of the 
evidence is against the allowance of an earlier effective 
date.

Earlier effective date.  In December 1978, the veteran filed 
a claim for service connection for nerves.  A February 1979 
rating decision denied the claim.  A February 1979 RO letter 
informed the veteran of the February 1979 rating decision and 
of his appeal rights, and there is no record of the February 
1979 letter having been returned as undeliverable.  The 
claims file reflects no record of the veteran having appealed 
that decision, and it became final in accordance with 
applicable law and regulation.

In December 1990, the veteran submitted a claim for PTSD, 
which the RO deemed to also be an application to reopen the 
previously denied 1978 claim for nerves.  A July 1991 rating 
decision denied the PTSD claim on the merits and also 
determined that no new and material evidence was submitted to 
reopen the 1978 claim.  A July 1991 RO letter informed the 
veteran of the July 1991 rating decision and of his appeal 
rights, and there is no record of the July 1991 letter having 
been returned as undeliverable.  The claims file reflects no 
record of the veteran having appealed that decision, and it 
became final in accordance with applicable law and 
regulation.

In light of the Board's finding above on the 1994 appeal, the 
July 1991 rating decision was the last final decision on the 
issue of entitlement to service connection for PTSD prior to 
the allowance of that benefit.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2006).

As concerns awards following an application to reopen a 
previously denied claim on the basis of new and material 
evidence, if an allowance is made on evidence other than 
service department records, and the application was received 
prior to the expiration of the appeal period or prior to an 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. 
§§ 3.400(q)(i), 20.1103, 20.1104 and 20.1304(b)(1) (2006).  
If the application is received after final disallowance, the 
effective date is the date of receipt of new claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(ii) (2006), which is the same as the general rule 
for reopened claims.  See 38 C.F.R. § 3.400(r) (2006).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria (essentially in accordance with the 
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM 
IV); 38 C.F.R. §§ 4.125, 4.130 (2006)); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2006); Cohen v. Brown, 10 Vet. App. 128 (1997).

Prior to the date of the Cohen decision, 38 C.F.R. 
§ 3.304(f), required medical evidence establishing a clear 
diagnosis of the condition, rather than a diagnosis in 
accordance with 38 C.F.R. § 4.125 and DSM IV.  38 C.F.R. 
§ 3.304(f) (1998).

As found above, the 1991 rating decision became final.  Thus, 
the earliest effective date which the veteran could 
theoretically be awarded is the date of his application to 
reopen, which was January 18, 1994.  38 C.F.R. 
§§ 3.400(q)(i), 20.1103, 20.1104, 20.1304(b)(1) (2006).  In 
order to receive that effective date, however, there must be 
evidence that the veteran was entitled to the benefit as of 
that date.  Id.

The VA treatment records associated with the claims file for 
the period December 1990 to January 1994, when he applied to 
reopen his claim, reflect no diagnosis of PTSD.  The 
diagnoses of record at that time were alcohol abuse, 
personality disorder, and later, depression.  A December 1990 
Discharge Summary reflects that the diagnoses were alcohol 
dependency, rule-out bipolar disease, and rule-out PTSD.  

Discharge summaries of December 1990 and January 1991 reflect 
that the examiners noted the veteran's complaints of PTSD 
symptoms, but the examiners specifically noted that they 
doubted that he had PTSD, and the recorded diagnoses that did 
not include PTSD.  The July 1996 VA PTSD examination report 
reflects that the examiner specifically found that the 
veteran did not meet the diagnostic criteria for PTSD and 
rendered no Axis I diagnosis.  The Axis II diagnosis was 
personality disorder not otherwise specified, with passive 
dependence and inadequate traits.

In October 1996, the veteran applied to the Army Board for 
Correction of Military Records to correct his records to show 
his award of the Purple Heart Medal for wounds received in 
Vietnam.  The Army Board granted that relief in a decision 
dated in October 1998.  Where a benefit is awarded due to the 
correction of military records by a properly established 
Board, the effective date is the later of the date the 
application for correction was received, date of the receipt 
of the claim, if the claim was disallowed, or one year prior 
to the date of the reopening the disallowed claim.  38 C.F.R. 
§ 3.400(g) (2006).   

If decided on that basis, however, the veteran's effective 
date still would not be earlier than 1994.  In fact, the 
effective date under that provision could be as late as June 
1998, one year prior to the date the RO reopened the 
veteran's claim.  Further, the evidence does not show that 
the benefit was granted on the basis of the correction of his 
military records.  While evidence of his receipt of the 
Purple Heart was new and material evidence to reopen his 
claim, he still did not have a diagnosis of PTSD at that 
point in time.  See 38 C.F.R. § 3.304(f).  In any event, it 
would not show entitlement to a date earlier than December 
1997, the date the June 1999 rating decision awarded him.

It was not until a June 1999 VA fee-basis examination that 
the veteran received a diagnosis of PTSD.  

The June 1999 rating decision was premised on the veteran's 
December 1998 application to reopen his previously denied 
claim.  The rating decision determined that, because the 
veteran had complained of PTSD symptomatology prior to that 
date, the diagnosis was apparently applied retroactively to 
that earlier symptomatology, and he was allowed an effective 
date one year prior to his December 1998 application.

In sum, the preponderance of the evidence shows as follows: 
The July 1991 rating decision, which denied entitlement to 
service connection for PTSD, became final in the absence of 
an appeal; the veteran's military records were not corrected 
within the appeal period of the July 1991 rating decision; 
the veteran's next application to reopen the previously 
denied claim was received in January 1994; the April 1994 
rating decision denied the claim to reopen the previously 
denied claim, and the veteran perfected an appeal of that 
decision in November 1994; the 1994 claim is still open, as 
the veteran's perfected appeal was not withdrawn with his 
expressed consent, as required by then applicable 
regulations; although the date the veteran's current claim 
was received is January 18, 1994, the preponderance of the 
evidence shows that his entitlement to service connection for 
PTSD did not arise on that date or earlier; the preponderance 
of the evidence shows that the veteran's entitlement to 
service connection for PTSD did not arise prior to December 
8, 1997, as he was not diagnosed with PTSD until June 1999.  
38 C.F.R. §§ 38 C.F.R. § 3.304(f), 3.400 (2006).  Thus, 
because there was no diagnosis of PTSD prior to December 8, 
1997, there is no basis for granting an earlier effective 
date.

In reaching the conclusions above the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an effective date earlier than December 8, 
1997 for entitlement to service connection for PTSD is 
denied.


REMAND

In light of the Board's decision above that the veteran's 
perfected 1994 appeal was not effectively withdrawn and the 
1994 claim is still open, the claim for a skin condition is 
properly before the Board.  However, due to the August 2001 
Board decision which determined that the veteran had in fact 
withdrawn his appeal of the claim for entitlement to service 
connection for a skin condition, the VCAA notice letter 
issued to the veteran in April 2004 did not address that 
claim.  A content-compliant VCAA notice on this specific 
issue is required prior to further appellate review.  
Overton, 38 C.F.R. § 3.159(b).

At the RO hearing, the veteran related that he actually 
sprayed Agent Orange during his service in Vietnam to control 
weeds around an ammunition compound.  In approximately 1970, 
he noticed cysts on his neck.  Following his separation from 
active service, he sought treatment around 1977 at Ft. 
Carson, Colorado and at VA medical facilities in Knoxville, 
Tennessee and Iowa, where cysts were removed from his neck, 
under his chin, and jaw.  RO Transcript, pp. 4, 9-10.

The examiner at the July 1996 VA skin examination noted scars 
underneath the veteran's chin and on his back which he noted 
were probably due to removal of a cyst.  The diagnostic 
impressions included an entry to the effect that the veteran 
may have had a history of cysts removed from his neck and 
back.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for 
the duty to get an examination is rather low.  McLendon v. 
Nicholson, 20 Vet. App.  79 (2006).

The 1996 examination did not clarify whether there were 
symptomatic residuals of the skin condition reported by the 
veteran in service, or contain an opinion as to the 
likelihood of a relationship between any current disability 
and service.  An examination is therefore needed.

The Board notes the RO's efforts to develop VA treatment 
records from the Tennessee facility, which provided a 
negative reply.  Further review of the claims file, however, 
leaves the Board unconvinced that all of the veteran's 
service medical records are associated with the file.  The 
only DD Form 214 in the claims file reflects active service 
from February 1968 to March 1970.  The veteran's U.S. Army 
Form 20, Block 11, reflects that he reenlisted for a period 
of six (6) years, as of March 1970.  The Form 20 also 
reflects that he served two (2) tours in Vietnam, from August 
1970 to September 1971 and from March 1972 to November 1972.

The service medical records, however, reflect entries made up 
to 1968, the last of which were made at Ft. Polk, Louisiana, 
then they fast forward to 1976, the final period of the 
veteran's active service.  His dental records reflect a 
similar gap.  The latter entries were made at Ft. Carson, CO 
in 1975.  The service medical records reflect no entries from 
the veteran's tour in Korea from May 1969 to February 1970, 
or from either of his Vietnam tours.  The Board deems it 
doubtful that he required no medical treatment during that 
period of time, especially in light of his Purple Heart and 
the findings at the 1996 VA skin examination.  Neither do the 
service medical records in the claims file reflect evidence 
of a physical examination at the veteran's separation and 
immediate enlistment in 1970.  Thus, the Board finds further 
efforts to develop any existing additional service medical 
records is indicated.  See 38 C.F.R. § 3.159(c) (2006).

Accordingly, the case is REMANDED for the following:

1.  The AMC or RO should provide the veteran 
with the requisite VCAA notice that complies 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include an explanation as to the 
information or evidence needed to establish a 
disability rating and effective date for the 
claim on appeal.

2.  The AMC or RO should query the National 
Personnel Records Center as to whether there 
are additional service medical records 
related to the veteran.  Any records located 
should be obtained and associated with the 
claims file.  Efforts to obtain the records 
should be duly documented for the record.

3.  The veteran should be afforded a VA skin 
examination.  After reviewing the claims 
folder and providing the requisite 
examination, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any current skin disease or 
disorder (including scars) are the result of 
a disease or injury in service.  If the 
answer is in the affirmative, the examiner 
should describe the current symptomatology 
associated with such disease or disorder.

4.  After the development requested above has 
been completed to the extent possible, the 
AMC or RO should readjudicate the claim; and 
if the benefit sought on appeal remains 
denied, issue a supplemental statement of the 
case (SSOC).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need
take no action unless otherwise notified.  VA will notify the 
appellant if further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


